Citation Nr: 0723616	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  07-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, in pertinent part, 
continued a 30 percent evaluation for PTSD.  

In December 2006 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  

The veteran testified before the undersigned at a 
videoconference hearing in March 2007.  A transcript of that 
hearing is also of record.  

In June 2007, subsequent to issuance of the statement of the 
case (SOC) the veteran submitted evidence pertinent to his 
claim.  This evidence was accompanied by a waiver of RO 
consideration.  Therefore, the Board will consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2006).  


FINDING OF FACT

PTSD is manifested by occupational and social impairment due 
to disturbances of mood and difficulty in establishing and 
maintaining effective work and social relationships, but does 
not cause deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A September 2005 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
an increased evaluation for PTSD.  This VCAA letter satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the September 2005 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was timely 
provided prior to the February 2006 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
In this case, service connection has already been established 
and the veteran is seeking an increased evaluation, thus, the 
first three Dingess/Hartman notice elements have been 
satisfied.  The September 2005 letter provided notice on the 
rating element.  He did not received notice on the effective 
date element, but no effective date is being set in this 
decision.  The effective date for the increased rating 
granted in this decision will be set in a future rating 
decision.  The absence of notice on the effective date 
element does not affect the essential fairness of the 
adjudication of this appeal.  The veteran is therefore, not 
prejudiced by the absence of notice on this element.  Cf. 
George-Harvey v. Nicholson, No. 04-1072 (U.S. Vet. App. Jun. 
29, 2007) (absence of notice on a VCAA element is presumed 
prejudicial unless it is shown that the absence of notice 
does not affect the fundamental fairness of the 
adjudication).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and Vet Center and 
private treatment records have been associated with the 
claims file.  In addition, the veteran was afforded a VA 
examination to evaluate PTSD in January 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increased Rating

The veteran was initially granted service connection for PTSD 
in a November 1985 rating decision.  That rating decision 
assigned a 30 percent evaluation from August 1984.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

PTSD is currently evaluated as 30 percent disabling under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442. 

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

In a June 2005 letter submitted with the claim for an 
increased evaluation, the veteran's therapist from the Vet 
Center indicated that the veteran was experiencing 
significant PTSD, putting much psychological energy into 
avoiding talking, thinking, or associating himself with 
things that reminded him of combat service.  He found it 
difficult to put himself in a relaxed state, as staying busy 
was a way to control incessant re-experiencing, which 
included daily intrusions.  The therapist further reported 
that the veteran experienced sleep disturbance with 
nightmares as frequently as weekly and as infrequently as 
monthly.  The veteran also experienced the complete array of 
symptoms of arousal, including night sweats, irritability and 
anger which interrupted daily living, and hypervigilance.  

The therapist added that the veteran's PTSD caused markedly 
reduced intimacy in his marriage, and that his irritability, 
anger, and efforts to avoid outbursts by withdrawing and 
isolating had left him in a painful emotional place.  In 
terms of his occupation, the therapist noted that the veteran 
had developed a position where he was isolated from nearly 
all of his co-workers.  

PTSD was evaluated at VA examination in January 2006.  The 
veteran reported that he saw a therapist for approximately 
two years in the late 1980s and was currently working with a 
therapist at the Vet Center approximately every other week.  
He denied any previous treatment with psychiatric medications 
and reported that therapy was helpful.  The veteran stated 
that the Iraq war was regenerating old memories and he was 
getting more flashbacks.  He described his employment in a 
job where he did not have to deal with anybody.  

The veteran stated that he had been married for 35 years and 
described his relationship with his wife as "up and down," 
adding that he did not trust his wife.  He stated that he had 
three grown children and a few friends but, for the most 
part, he was alone, spending a lot of time in the woods, 
cutting down trees and doing landscape work.  He also 
reported working on cars.  He drank alcohol on a daily basis 
and denied any drug use or history of suicide attempts.  In 
describing his post-military history, he reported that he 
worked as a mechanic in his father's store until he passed 
away, and then got a job with the government in 1988, where 
he continued to work.  He described excellent work 
performance and stated that he never missed any work.  

On mental status examination there was no impairment of 
thought process or communication and no evidence of delusions 
or hallucinations.  The veteran had good eye contact, was 
pleasant, and there were no inappropriate behaviors.  He 
denied suicidal or homicidal thoughts and maintained minimal 
personal hygiene and other activities of daily living.  He 
denied memory problems and was not obsessive or ritualistic.  
Rate and flow of speech were unremarkable and he denied panic 
attacks.  He did not endorse depressed or anxious mood, but 
reported occasionally punching walls.  He described sleeping 
3 to 6 hours a night, stating that alcohol helped him fall 
asleep.  He reported staying very active so he would not have 
time to think.  

The examiner concluded that the veteran met the signs and 
symptoms consistent with PTSD, noting that his alcohol use 
appeared to be a way of self-medicating.  The examiner 
assigned a global assessment of functioning (GAF) score of 
52.  The examiner noted that the veteran had a good work 
performance and routine responsibilities of self care were 
good.  His family role functioning was limited and he had 
very few social relationships and limited leisure pursuits.  
The examiner added that it appeared that the veteran's PTSD 
had most significantly affected his relationships with 
others.  

At the December 2006 RO hearing the veteran again described 
working for his father and then the government following 
service.  He stated that he did not try to obtain other 
employment because his social skills were a drawback.  He 
described his current full-time employment in a warehouse 
working by himself.  He reported using all of his vacation 
days because of PTSD, adding that he saved his sick time in 
case he had a problem with hepatitis.  In terms of social 
activities the veteran only reported going for a walk in the 
woods.  He reported that he did not landscape and no longer 
worked on cars, as reported at the VA examination.  He 
described his relationship with his wife as that of friends, 
tolerating each other.  He reported that he was currently 
seeing his Vet Center therapist and was self-medicating with 
alcohol and Tylenol PM.  
 
The veteran's therapist testified that he had been seeing the 
veteran about once a month and that he was in the maintenance 
phase of treatment.  The therapist described the veteran's 
PTSD as quite severe and chronic, manifested by sleep 
disturbance in the form of recurring nightmares, 
hyperarousal, the inability to relax, anger, and issues with 
interpersonal relationships.  He described the relationship 
between the veteran and his wife as a roommate relationship, 
with very little intimacy or collaboration.  The therapist 
described impairment of social functioning as severe, and 
impairment of occupational functioning as moderate.    

At the March 2007 videoconference hearing the veteran 
reported that he continued to work 40 hours per week at the 
same employment.  He stated that he had a cabin he went to 
and his wife came up about every other weekend.  He saw his 
daughter and two grandchildren every two or three weeks and 
described his relationship with his three children as good.  
He denied taking medication for PTSD but again reported that 
he self-medicated with alcohol and Tylenol PM.  He described 
panic attacks a couple of times a week.  

The veteran's therapist stated that the veteran did a good 
job controlling his anger and rage, but added that he had 
enhanced withdrawal from the world, noting that he was 
basically alone.  The therapist again described the veteran's 
relationship with his wife as similar to a roommate 
situation, noting that there was a lack of intimacy.  The 
veteran described his relationship with his wife as 
friendship.  He again reported taking time off for PTSD, 
using sick time and vacation time.  

In June 2007 the veteran submitted records of his Vet Center 
treatment from April 2005 to May 2007.  At his intake in May 
2005 there was no evidence of thought disorder.  The veteran 
reported sleep disturbance and homicidal thought and he 
presented as constricted with emotional numbing.  The 
assessment was PTSD with arousal and avoidant symptoms, self-
medicated with alcohol.  The treatment records reflect 
ongoing therapy, with the veteran being described as angry, 
irritable, disappointed, frustrated, cynical, and bitter.  He 
described work as OK, stating that he could deal with it.  
These treatment records again note the veteran's 
hypervigilance and lack of intimacy in his marriage.  

Analysis

The foregoing evidence demonstrates that the veteran's PTSD 
results in occupational and social impairment due to 
disturbances of mood and difficulty in establishing and 
maintaining effective work and social relationships.  In this 
regard, the veteran's marriage has consistently been 
described as lacking intimacy, and he has been described as 
isolating.  The VA examiner described his family role 
functioning as limited and noted that the veteran had very 
few social relationships.  Although he maintains full-time 
employment, this is an isolated position, and he does use 
vacation and sick time because of PTSD.  Further, while he 
did not endorse depressed or anxious mood on VA examination, 
the Vet Center treatment reports describe the veteran as 
constricted, angry, irritable, disappointed, frustrated, 
cynical, and bitter.  

The conclusion that a 50 percent evaluation for PTSD is 
warranted is further bolstered by the therapist's testimony 
at the December 2006 RO hearing, describing severe social 
impairment and moderate occupational impairment and the 
veteran's testimony at the March 2007 videoconference hearing 
that he experienced panic attacks a couple of times a week.  

Based on the foregoing, the Board finds that the veteran's 
symptoms more nearly approximate the criteria for a 50 
percent evaluation.  38 C.F.R. § 4.7.  

The assignment of a 50 percent evaluation is further 
supported by the GAF score of 52 assigned at the January 2006 
VA examination, reflecting moderate difficulty in social, 
occupational, or school functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

While the evidence supports an increased evaluation of 50 
percent for PTSD, the criteria for a 70 percent evaluation 
have not been met.  Although the record reflects impairment 
in the areas of family, occupation, and mood, as discussed 
above, these impairments are contemplated in the criteria for 
a 50 percent evaluation.  Impairment more nearly 
approximating the criteria for a 70 percent evaluation has 
not been demonstrated, as the veteran remains married, 
reported having a few friends, saw his daughter and 
grandchildren every two or three weeks, and described his 
relationship with his three children as good.  Additionally, 
although he is employed in an isolated environment, he has, 
nevertheless, maintained employment and his work performance 
was described as good at the January 2006 VA examination.  

In addition, there has been no evidence of impairment in 
judgment or thinking, as there was no evidence of thought 
disorder at the May 2005 Vet Center intake, and there was no 
impairment of thought process on VA examination in January 
2006.  The record does not reflect impairment in judgment.  
As such, impairment in most areas has not been demonstrated.  
Therefore, entitlement to a 70 percent evaluation for PTSD is 
not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Although he uses sick and vacation time, the veteran has 
remained employed, as such, marked interference with 
employment has not been shown.  In addition, PTSD has not 
required any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board concludes that a 50 percent 
evaluation is warranted for PTSD, but that the preponderance 
of the evidence is against a rating in excess of 50 percent.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).  


ORDER

An increased evaluation of 50 percent for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


